SUMMARY ORDER

On May 15, 2007, this Court entered an order denying the government’s motion to remand and directing the government to submit further briefing. Due to a filing error, the May 15 order did not reflect the views of the panel, which had voted to remand to the BIA based on the government’s motion to remand and the government’s representation that petitioner’s counsel consented to such a remand. See Resp’t Mot. to Remand, 06-1506-ag, Mar. 6, 2007.
Accordingly, it is hereby ordered that this Court’s May 15, 2007 order is vacated, and that the case is remanded to the BIA on the consent of the parties.